— Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Calabrese, J.), rendered April 23, 2007, convicting him of sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the prosecutor’s use of the word “sex,” as well as a witness’s reference to forced sex, violated the court’s pretrial ruling.
The defendant’s contention that the testimony on the issue of prompt outcry exceeded the permissible scope of the exception to the hearsay rule is without merit. “The prosecutor was entitled to elicit the nature of the complaint and the testimony did not exceed the allowable level of detail” (.People v Salazar, 234 AD2d 322, 323 [1996]; see People v Nelson, 40 AD3d 1126, 1127 [2007]; People v Coleman, 37 AD3d 846, 847 [2007]). Lifson, J.P., Santucci, Balkin and Belen, JJ., concur.